Exhibit 10.2

 

RETENTION AGREEMENT

 

This Retention Agreement (“Agreement”) is effective as of February 17, 2015 by
and between Affinity Gaming (“Affinity”) and Marc H. Rubinstein P.C.
(“Rubinstein P.C.”).

 

WHEREAS, Affinity employed Rubinstein P.C.’s Principal, Marc H. Rubinstein, Esq.
(“Mr. Rubinstein”), as Affinity’s Senior Vice President, General Counsel and
Secretary until February 16, 2015;

 

WHEREAS, as Senior Vice President, General Counsel and Secretary of Affinity,
Mr. Rubinstein obtained valuable information and experience about Affinity’s
business;

 

WHEREAS, Affinity desires to continue to benefit from Mr. Rubinstein’s
experience with Affinity by retaining his law firm as independent counsel to
perform legal services for Affinity;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the adequacy and receipt of which each
party expressly acknowledges, Affinity and Rubinstein P.C. agree as follows:

 

1.                                      Retention.  Affinity retains Rubinstein
P.C. as counsel to Affinity and Rubinstein P.C. accepts such retention upon the
terms and conditions set forth in this Agreement.

 

2.                                      Retention Term.  The term of Rubinstein
P.C.’s retention shall begin on February 17, 2015, and shall continue thereafter
until terminated by either party upon no less than ninety (90) days written
notice to the other party, other than as set forth in Paragraph 5 below (“the
Term”).

 

3.                                      Legal Services.  Rubinstein P.C. shall
render legal services to Affinity and its subsidiaries which will include, but
not be limited to, Affinity’s and its subsidiaries’ legal, compliance, risk
management, benefits, and surveillance functions.  Rubinstein P.C. shall perform
such services in accordance with generally accepted professional legal
standards, in an expeditious and economical manner consistent with the best
interests of Affinity, and in full accord with the ethical requirements of the
State Bar of Nevada.  Rubinstein P.C. may not delegate the legal services for
Affinity or its subsidiaries to any person or firm outside of Rubinstein P.C.
without the prior written consent of Affinity’s Chief Executive Officer.  For
the avoidance of doubt, nothing in this Agreement restricts or limits the
ability of Rubinstein P.C. to perform legal work for clients other than Affinity
and its subsidiaries, subject to the requirements of applicable legal ethical
and professional standards, including those concerning conflicts of interest.

 

4.                                      Continuation as Officer and Director. 
Rubinstein P.C. agrees to permit Mr. Rubinstein to continue to serve as an
officer of Affinity and as an officer and/or director of certain of Affinity’s
subsidiaries without compensation until the earlier of the termination of the
Term or Affinity’s appointment of a replacement.  For the avoidance of doubt,
the terms of the May 14, 2013 Amended and Restated Indemnification Agreement
will continue to apply to Mr. Rubinstein in his continued capacity as an officer
of Affinity and as an officer and/or director of certain of Affinity’s
subsidiaries.

 

--------------------------------------------------------------------------------


 

5.                                      Required Licenses.  Rubinstein P.C.
acknowledges that Affinity and its subsidiaries are businesses that are subject
to and exist because of privileged licenses issued by governmental authorities. 
If requested to do so by Affinity, Rubinstein P.C. shall obtain, or shall cause
its personnel to obtain, at Affinity’s sole cost and expense, any license,
qualification, clearance or the like which shall be requested or required of
Rubinstein P.C. or its personnel by any regulatory authority having jurisdiction
over any parent, subsidiary or affiliate of Affinity.  If Rubinstein P.C. fails
to satisfy such requirements or if Affinity or any parent, subsidiary, or other
affiliate of Affinity is directed to cease doing business with Rubinstein P.C.
or any of its personnel by any such authority, or if Affinity shall in good
faith determine, in Affinity’s sole and exclusive judgment, that Rubinstein P.C.
or any of its personnel, agents, designees or representatives (a) is or might be
engaged in, or is about to be engaged in, any activity or activities, or (b) was
in or is involved in any relationship which could or does jeopardize, Affinity’s
business or such licenses, or those of its parent, subsidiaries, or affiliates,
or if any such license is threatened to be, or is, denied, curtailed, suspended
or revoked, then Affinity may terminate this Agreement immediately by written
notice to Rubinstein P.C. without providing the ninety (90) day advance notice
set forth in Paragraph 2 above.

 

6.                                      Monthly Retainer.  For the legal
services provided by Rubinstein P.C. to Affinity and its subsidiaries hereunder,
Affinity will pay Rubinstein P.C. a monthly retainer of $30,000, except that the
retainer for February, 2015 will be $15,000 and the retainer for any month in
which the Term ends will be prorated.  Affinity will make the retainer payments
semi-monthly in arrears, paying $15,000 on or about the first day of the month
immediately following the month during which the legal services were performed,
and the remaining $15,000 on or about the 15th day of the month immediately
following the month during which the legal services were performed.   With
respect to the retainer for February, 2015, Affinity will pay Rubinstein P.C.
$15,000 on or about March 2, 2015.  Affinity will send the monthly retainer to
Rubinstein P.C.’s address listed in Paragraph 12 below, or to such other address
or by wire transfer as Rubinstein P.C. subsequently notifies Affinity in
writing.

 

7.                                      Office and Expenses.  In order to
facilitate Rubinstein P.C.’s performance of legal services for Affinity and its
subsidiaries, Affinity will provide a reasonable office and filing space and a
computer at its Las Vegas office for Mr. Rubinstein to use when he needs to work
at Affinity’s office.  In addition, Affinity shall reimburse Rubinstein P.C. for
reasonable out-of-pocket expenses incurred in performing legal services for
Affinity including, but not limited to, reasonable mileage, lodging, and other
travel-related expenses, as itemized on an appropriate invoice.  Affinity will
pay such invoices within thirty days after receipt.

 

8.                                      Nondisclosure of Confidential and
Proprietary Information.  Rubinstein P.C. acknowledges and agrees that
Affinity’s retention of Rubinstein P.C. will result in its and its personnel’s
exposure and access to confidential and proprietary information including, but
not limited to, formulas, management, administration, and accounting systems,
supplies and service costs, financial information, business and marketing
strategies, and personal information about Affinity and certain stockholders of
Affinity that are represented on the Affinity Board of Directors (collectively,
with their affiliates and their and their affiliates’

 

2

--------------------------------------------------------------------------------


 

portfolio companies, “Board Stockholders”), and their respective owners,
affiliates, principals, members, officers, directors, and employees
(“Confidential and Proprietary Information”) which information is of great value
to Affinity and the Board Stockholders, and their respective owners, affiliates,
principals, members, officers, directors, and employees.  Rubinstein P.C. agrees
that it and its personnel shall not, other than on behalf of Affinity or the
Board Stockholders, at any time during Rubinstein P.C.’s retention and
thereafter, make available, divulge, disclose, or communicate in any manner
whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media, or entity, any Confidential and
Proprietary Information, or use any Confidential and Proprietary Information for
any purpose other than on behalf of Affinity or the Board Stockholders, unless
previously authorized to do so in writing by Affinity’s Chief Executive Officer
and/or the authorized representative of the Board Stockholder (“Authorized Board
Representative”), as appropriate, required by law or court order, or such
confidential or proprietary information has become publicly available other than
by reason of Rubinstein P.C.’s or any of its personnel’s breach of this
Agreement or of another individual’s or entity’s violation of an obligation not
to disclose such information.  Should Rubinstein P.C. or any of its personnel be
required by law or court order to disclose any Confidential and Proprietary
Information, Rubinstein P.C. agrees to give Affinity’s Chief Executive Officer
and/or the Authorized Board Representative, as appropriate, prompt notice so as
to allow Affinity and/or the Board Stockholders to challenge such application of
the law or court order, or otherwise to attempt to limit the scope of such
disclosure.  This Paragraph applies to all Confidential and Proprietary
Information, regardless of when such information is or was disclosed to
Rubinstein P.C. or any of its personnel.

 

9.                                      Patents, Copyrights, Trademarks, and
Other Property Rights.  Rubinstein P.C. acknowledges and agrees that any and all
inventions, improvements, discoveries, formulas, technology, administration and
accounting systems, processes, and computer software relating to Affinity’s, its
subsidiaries’, or the Board Stockholders’ businesses (whether or not
patentable), discovered, developed, or learned by Rubinstein P.C. or any of its
personnel during Rubinstein P.C.’s retention hereunder (“Intellectual Property”)
are the sole and absolute property of Affinity and/or a Board Stockholder and
are “works made for hire” as that term is defined in the copyright laws of the
United States.  Rubinstein P.C. acknowledges and agrees that Affinity and/or a
Board Stockholder is the sole and absolute owner of all patents, copyrights,
trademarks, and other property rights to the Intellectual Property, Rubinstein
P.C. expressly disclaims any and all ownership rights to such Intellectual
Property, and Rubinstein P.C. will, and will cause its personnel to, fully
assist Affinity and/or the Board Stockholders to obtain the patents, copyrights,
trademarks, or other property rights to all Intellectual Property.  Rubinstein
P.C. has been notified by Affinity and understands that the foregoing provisions
of this Paragraph do not apply to an invention for which no equipment, supplies,
facilities, confidential, proprietary, or trade secret information of Affinity,
its subsidiaries, or the Board Stockholders was used and which was developed
entirely on Rubinstein P.C.’s or its personnel’s own time, unless the
invention:  (a) relates to the business of Affinity, its subsidiaries, or the
Board Stockholders or to their actual or demonstrably anticipated research and
development, or (b) results from any work performed by Rubinstein P.C. or its
personnel for Affinity, its subsidiaries, or the Board Stockholders.

 

3

--------------------------------------------------------------------------------


 

10.                               Nondisparagement.    Rubinstein P.C. agrees
not to engage in any conduct, or make any statement in any form, or permit its
personnel to engage in any conduct, or make any statement in any form that may
disparage, defame, or otherwise diminish the reputation of Affinity, the Board
Stockholders, and their respective affiliates, funds, products, services,
owners, members, principals, investors, officers, directors, employees, or their
respective families.

 

11.                               Remedies.  Without limiting the rights of
Affinity and/or the Board Stockholders to pursue any other legal and/or
equitable remedy available to them for any breach by Rubinstein P.C. or any of
its personnel of the covenants contained in Paragraphs 8 -10 above, Rubinstein
P.C. acknowledges that a breach of those covenants would cause a loss to
Affinity and/or the Board Stockholders for which they could not reasonably or
adequately be compensated by damages in an action at law, that remedies other
than injunctive relief could not fully compensate Affinity and/or the Board
Stockholders for a breach of those covenants and that, accordingly, Affinity
and/or the Board Stockholders shall be entitled to injunctive relief to prevent
any breach or continuing breaches of my covenants set forth in Paragraphs 8 -
10  above, without the necessity of posting a bond.  It is the parties’
intention that if, in any action before any court empowered to enforce such
covenants, any term, restriction, covenant, or promise is found to be
unenforceable, then such term, restriction, covenant, or promise shall be deemed
modified to the extent necessary to make it enforceable by such court.

 

12.                               Notices.  All notices and other communications
required or permitted under this Agreement shall be deemed to have been duly
given and made if in writing and if served personally on the party for whom
intended, sent by a next day delivery service such as Federal Express, or by
being deposited, postage prepaid, certified or registered mail, return receipt
requested, in the United States mail bearing the address shown below for each
such party or such other address as that party may designate in writing
hereafter:

 

(a)

If to Affinity:

(b)

If to Rubinstein P.C.:

 

 

 

 

 

Michael Silberling

 

Marc H. Rubinstein, Esq.

 

Chief Executive Officer

 

Principal

 

Affinity Gaming

 

Marc H. Rubinstein, P.C.

 

3755 Breakthrough Way

 

3883 Howard Hughes Parkway

 

Suite 300

 

Suite 790

 

Las Vegas, Nevada 89135

 

Las Vegas, Nevada 89169

 

13.                               Waiver.  Any party’s future waiver of any
breach by the other party of any provision of this Agreement or failure to
enforce any such provision with respect to that party shall not operate or be
construed as a waiver of any subsequent breach by that party of any such
provision or of the other party’s right to enforce any such provision with
respect to that party.  No act or omission of Affinity shall constitute a waiver
of any of its rights hereunder except for a written waiver signed by Affinity’s
Chief Executive Officer.  No act or omission of Rubinstein P.C. shall constitute
a waiver of its rights hereunder except for a written waiver signed by
Mr. Rubinstein.

 

4

--------------------------------------------------------------------------------


 

14.                               Severability.  If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable as written, the parties consent to and request that the court
modify such provision to the extent necessary to make it valid and legally
enforceable.  If such modification is not permitted or not possible, or if the
proposed modification would not retain the intent of the parties, the parties
agree that the provision shall be severed from the Agreement, and that the
validity and enforceability of the remaining provisions of the Agreement shall
not in any way be affected or impaired thereby.

 

15.                               Third Party Beneficiaries.  Rubinstein P.C.
acknowledges and agrees that each Board Stockholder is an express third party
beneficiary of Rubinstein P.C.’s obligations hereunder and shall have full
rights to enforce the terms of this Agreement against it as if they were
signatories hereto.

 

16.                               Amendments.  The terms of this Agreement may
be modified or amended only by a writing signed by both Mr. Rubinstein and
Affinity’s Chief Executive Officer.

 

17.                               Entire Agreement.  This Agreement embodies the
entire agreement and understanding of the parties hereto with regard to the
matters described herein, and supersedes any and all prior and/or
contemporaneous agreements and understandings, oral or written, between the
parties.

 

RUBINSTEIN P.C. AND AFFINITY EXPRESSLY STATE THAT EACH HAS READ THIS AGREEMENT,
EACH UNDERSTANDS ITS TERMS, AND EACH INTENDS TO BE BOUND THEREBY.

 

 

AFFINITY GAMING

MARC H. RUBINSTEIN P.C.

 

 

 

 

By:

/s/ Michael Silberling

 

By:

/s/ Marc H. Rubinstein

 

Michael Silberling

 

 

Marc H. Rubinstein, Esq.

 

Chief Executive Officer

 

 

President

 

 

 

 

 

 

 

 

 

 

 

Dated: February 17, 2015

 

 

         Dated: February 17, 2015

 

5

--------------------------------------------------------------------------------